                    Case 1:21-cr-00040-RJJ ECF No. 11, PageID.50 Filed 03/08/21 Page 1 of 1

                              UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                         CRIMINAL MINUTE SHEET
USA v.       Christopher Allan Boden                                                          Mag. Judge: Phillip J. Green

    CASE NUMBER                         DATE                 TIME (begin/end)                 PLACE                  INTERPRETER


 1:21-cr-00040-RJJ- 1                  3/8/2021                   2:03 - 2:33 PM           Grand Rapids


APPEARANCES:
Government:                                                 Defendant:                                        Counsel Designation:
Justin Matthew Presant                                      Brian Patrick Lennon                              Retained


           OFFENSE LEVEL                                  CHARGING DOCUMENT/COUNTS                               CHARGING DOCUMENT
                                                                                                               Read
Felony                                        Indictment, Counts 1-28                                          Reading Waived    ✔



             TYPE OF HEARING                                          DOCUMENTS                                 CHANGE OF PLEA

✔   First Appearance                                 ✔   Defendant's Rights                           Guilty Plea to Count(s)
✔   Arraignment:                                         Waiver of                                    of the
           mute              nolo contendre              Consent to Mag. Judge for
                             guilty                                                                   Count(s) to be dismissed at sentencing:
       ✔   not guilty
                                                         Other:
✔   Initial Pretrial Conference
                                                                                                      Presentence Report:
    Detention           (waived    )                                                                         Ordered      Waived
    Preliminary     (waived        )                 Court to Issue:                                      Plea Accepted by the Court
    Rule 5 Proceeding                                   Report & Recommendation
                                                                                                          No Written Plea Agreement
    Revocation/SRV/PV                                   Order of Detention
                                                        Order to file IPTC Statements
    Bond Violation                                                                                          EXPEDITED RESOLUTION
                                                        Bindover Order
    Change of Plea                                      Order Appointing Counsel                          Case appears appropriate for
    Sentencing                                          Other:                                            expedited resolution
    Other:

                         ADDITIONAL INFORMATION                                                          SENTENCING
                                                                                   Imprisonment:
                                                                                   Probation:
                                                                                   Supervised Release:
                                                                                   Fine: $
                                                                                   Restitution: $
                                                                                   Special Assessment: $
                                                                                   Plea Agreement Accepted:             Yes    No
                                                                                   Defendant informed of right to appeal:         Yes    No
                                                                                   Counsel informed of obligation to file appeal:  Yes   No


                   CUSTODY/RELEASE STATUS                                                      BOND AMOUNT AND TYPE

Released on Bond                                                            $ 25,000.00                       Unsecured

CASE TO BE:             Referred to District Judge                          TYPE OF HEARING: Further Proceedings

Reporter/Recorder:            Digitally Recorded                           Courtroom Deputy:              A. Doezema
